DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Status of Claims
Claims 2-4, 6, 8, 10-12, 14, 16, 18-20, 22, and 24 have been cancelled. Claims 1, 5, 7, 9, 13, 15, 17, 21, and 23 are amended. Claims 1, 5, 7, 9, 13, 15, 17, 21, and 23 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments have not fully addressed the issues raised in the previous action. These rejections are accordingly maintained.
Applicant’s arguments with respect to Examiner's rejections under 35 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that, Khatwa does not disclose "a plurality of blocks each of which includes a plurality of voxels," (Remarks at pg. 7). Examiner, however, respectfully disagrees. It is unclear how Applicant is interpreting Khatwa, as Fig. 2 and 3 clearly illustrate a plurality of blocks each of which include a plurality of voxels. Furthermore, p. 53-54 further describe these blocks as being divided into voxels.
Applicant further asserts that Ekhaguere does not disclose "travel directions are predetermined in accordance with an altitude of the voxel in a block." Examiner again respectfully disagrees. Ekhaguere teaches a "flight corridor as a three dimensional highway above the ground in which aircraft may fly. These aircraft may or may not be under directions from a control tower while in the flight corridor. A flight corridor is preferably specified by a vector, a width, one or more altitudes or a range of altitudes, and a range of time." Ekhaguere at pg. 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9, 13, 15, 17, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A flight control method comprising:
by a processor, acquiring information of flight control of a subject device of a specified airspace area from a storage section that stores information of flight control for respective airspace areas; and
controlling flight of the subject device based on the acquired information of flight control, wherein the information of flight control is one or both of:
a travel direction and a hover control of one or both of the subject device or another device, and one or more travel directions of the one or both of the subject device or another device, an airspace area is divided into a plurality of cubic blocks and the respective cubic blocks are divided into a plurality of voxels, and the respective voxels correspond to the respective air space areas, and the travel direction is predetermined in accordance with an altitude corresponding to the airspace area of the voxel in the block."
This language is vague and indefinite for at least the following reasons:
Wherein the claim recites: "acquiring information of flight control of a subject device of a specified airspace area from a storage section that stores information of flight control for respective airspace areas; and controlling flight of the subject device based on the acquired information of flight control, wherein the information of flight control is one or both of: a travel direction and a hover control of one or both of the subject device or another device, and one or more travel directions of the one or both of the subject device or another device," it is unclear if "the information of flight control" is directed to "information of flight control of a subject device" or "information of flight control of the subject device and/or another device." 
Moreover, it is unclear whether the language "wherein the information of flight control is one or both of: a travel direction and a hover control of one or both of the subject device or another device, and one or more travel directions of the one or both of the subject device or another device," is a redundant repetition of the same limitation or directed to two distinct limitations.
The language "acquiring information of flight control of a subject device of a specified airspace area from a storage section that stores information of flight control for respective airspace areas;" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the flight control to be employed by "respective airspace areas" or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
The language "an airspace area is divided into a plurality of cubic blocks and the respective cubic blocks are divided into a plurality of voxels, and the respective voxels correspond to the respective air space areas, and the travel direction is predetermined in accordance with an altitude corresponding to the airspace area of the voxel in the block" is vague and indefinite as it is unclear whether the language is directed toward volumes or areas.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A flight control method comprising:
by a processor, acquiring information of flight control of a subject device of a specified airspace [intended for a respective airspace]; and
controlling flight of the subject device based on the acquired information of flight control, wherein the information of flight control is one or both of:
a travel direction and a hover control of 
Claims 9 and 17 are similarly rejected as being directed to substantially similar subject matter.
Claims 5 and 7 are further rejected as depending on claim 1.
Claims 13 and 15 are further rejected as depending on claim 9.
Claims 21 and 23 are further rejected as depending on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7, 9, 13, 15, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ekhaguere (US 2010/0100269 A1) in view of Khatwa (US 2016/0011741 A1).

Regarding claims 1, 9, and 17, Ekhaguere discloses a flight control method (and corresponding device and non-transitory recording medium storing a flight control program that causes a computer to execute processing, the processing) (see e.g. at least Abstract, Fig. 5-8, and related text) comprising:	by a processor (coupled to the memory, the processor (e.g. at least processor 802, memory 804, see e.g. at least Fig. 8, and related text) being configured to:), acquiring (acquire) information of flight control of a subject device a specified airspace (id.), from a storage section that stores information of flight control [intended to be used for a respective airspace] (id., see e.g. at least p. 20, 51-52, 55-58, Fig. 8, and related text, disclosing the processor in communication with the memory, wherein the memory comprises e.g., program instructions, flight path data regarding a flight corridor for the own vehicle and other vehicles); and
controlling (control) flight of a subject device based on the acquired information of flight control (id., see also e.g. at least Abstract, p. 8-10, 18, 21, 39, 55-57, Fig. 1-3, 5-7, and related text, calculating a UAV flight plan and flying the UAV according to the calculated flight plan), wherein the information of flight control is one or both of: 

in the information related to flight control, a travel direction is predetermined in accordance with an altitude corresponding to the airspace (see e.g. at least p. 25, 28, 30-33, 46-48, Fig. 2-4, and related text).
Additionally, Khatwa teaches limitations not expressly disclosed by Ekhaguere including namely: that an airspace is divided into a plurality of blocks including a plurality of voxels, and respective voxels correspond to respective air space, and a travel direction is predetermined in accordance with an altitude corresponding to an airspace of a voxel in a block (see e.g. at least p. 54, 89, Fig. 2-3, 5A-5B, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Ekhaguere by configuring an airspace is divided into a plurality of blocks and the respective blocks are divided into a plurality of voxels, and the respective voxels correspond to the respective air space, and the travel direction is predetermined in accordance with an altitude corresponding to the airspace of the voxel in the block as taught by Khatwa in order to enable a user to quickly ascertain the type and location of particular weather hazards for a volume of space at a particular altitude (Khatwa: p. 3-5).
Regarding claims 5, 13, and 21, Modified Ekhaguere teaches that the information of flight control is a plurality of travel directions (Ekhaguere: see e.g. at least p. 25, 32-35, 48, Fig. 2, and related text); and
(the processor (processing) is configured to select (selects)) a travel direction to avoid a collision between the subject device and an other device (is selected) from the plurality of travel directions, in accordance with a detected direction of another flying device (id., see also e.g. at least p. 8-9, 21, 23, 26-28, 30, 32-33, 35, 37-40, 43-44, 46-49, 55, Fig. 1-7, and 
Regarding claims 7, 15, and 23, Modified Ekhaguere teaches that respective positions of the blocks and respective positions of the voxels are defined according to one or more of a latitude, a longitude, or an altitude (Ekhaguere: id., see also e.g. at least p. 25, 28, 30-33, 46-48, Fig. 2-4, and related text).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662